Citation Nr: 0004508	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  93-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, claimed as secondary to the veteran's service-
connected disability from residuals of fracture of the right 
ankle.

2.  Entitlement to an increased rating for residuals of 
fracture of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1976 to April 
1977, from May 1977 to May 1980, and from March 1981 to April 
1987.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for residuals of fracture of the right ankle.  In 
November 1994, the case was remanded to the RO for conduct of 
a Department of Veteran's Affairs (VA) orthopedic 
examination, which was conducted in July 1996.  In April 
1998, the Board advised the veteran that the member of the 
Board who had heard his testimony in September 1993 was no 
longer a Board member.  The veteran was further advised that 
he had the right to have a decision made by a member of the 
Board who has heard his testimony.  The letter inquired 
whether he desired another hearing before a member of the 
Board who would decide his claim, and indicated that if the 
veteran did not respond within 30 days, it would be assumed 
that he did not want such a hearing.  No response has been 
received from the veteran.

The veteran has also appealed a May 1997 rating decision in 
which the RO denied service connection for disc bulge at L4-5 
with bilateral foraminal stenosis, claimed as secondary to 
service-connected disability from fracture of the right 
ankle.

In an August 1998 decision, the Board denied service 
connection for a low back disorder and denied an increased 
rating for residuals of fracture of the right ankle.  The 
veteran appeal that decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court).  By 
an Order dated in July 1999, the Court vacated the Board's 
decision and remanded the matters to the Board.


REMAND

In June 1997, the veteran testified before a hearing officer 
that a VA physician, John Wells, had told him that his 
disability from a low back disorder was the result of gait 
disturbance associated with his service-connected disability 
from residuals of right ankle fracture.  He also testified 
that the right ankle disability so interfered with his 
ability to work that he had been unable to retain employment.  
The hearing officer did not suggest that the veteran submit a 
statement from Dr. Wells.  The case has been remanded to the 
Board for submission to the RO to suggest that the veteran 
submit such an opinion from Dr. Wells.

The case has also been remanded to the Board for additional 
discussion of the application of 38 C.F.R. § 3.321(b)(1), in 
particular, whether the veteran's service-connected residuals 
of fracture of the right ankle so markedly interferes with 
his employment as to warrant the assignment of an 
extraschedular evaluation.

In January 2000, the veteran's attorney submitted evidence 
directly to the Board.  As the veteran has not waived 
consideration of such evidence by the RO, it is referred to 
the RO pursuant to 38 C.F.R. § 20.1304(c) (1999).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected right ankle 
disability and for his low back disorder.  
The RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  The RO should suggest to the veteran 
that he submit a statement from Dr. John 
Wells concerning the relationship between 
his service-connected residuals of right 
ankle fracture and his low back disorder.

3.  The veteran should be afforded a VA 
examination to evaluate his disability 
from residuals of right ankle fracture 
and to determine if his low back disorder 
is related to his service-connected right 
ankle disability.  The examiner should 
express an opinion whether the veteran 
has a low back disorder, and if so, 
report a diagnosis of the disorder.  The 
examiner should render an opinion whether 
it is as likely as not that any low back 
disorder identified is proximately due to 
or the result of service-connected 
disability from residuals of right ankle 
fracture, as well as the reasons for such 
opinion.  All indicated tests and 
diagnostic studies must be performed.  
The claims folder should be made 
available to and reviewed by the 
examiner.
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected disability from 
residuals of right ankle fracture.  If 
the RO determines that a schedular rating 
is inadequate, the matter should be 
submitted to the Director, Compensation 
and Pension Service, for approval of an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321 (1999).  The RO should 
also readjudicate the claim for service 
connection for a low back disorder.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case which 
contains pertinent regulations and the 
reasons and bases for the denial of the 
benefit(s) sought.  They should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


